Citation Nr: 0807424	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant had excessive income for the receipt of 
nonservice-connected death pension benefits, for the time 
period from March 1, 2003 to June 1, 2005.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to August 
1974.  The veteran died in February 2003.  The appellant is 
the veteran's surviving spouse.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that terminated the appellant's 
nonservice-connected death pension benefits effective March 
1, 2003, on the grounds of excessive income.  

In March 2005, to support her claim, the appellant testified 
at a hearing at the RO  (a "Travel Board" hearing) before 
an Acting Veterans Law Judge (VLJ) of the Board.  In a 
November 2007 letter, the Board informed the appellant that 
this individual was no longer employed by the Board, and that 
she had the right to another hearing before the VLJ who would 
decide her case.  Since the appellant has not responded to 
this correspondence, her case may be evaluated according to 
the evidence of record.   

The Board previously remanded this matter in March 2006, for 
RO adjudication    in the first instance of the inextricably 
intertwined issue of entitlement to the exclusion of a 
child's income based on hardship for purposes of calculating 
the appellant's income to determine pension eligibility 
pursuant to 38 C.F.R. § 3.23(d) (2007). 

During the pendency of the appeal, in July 2007, the RO 
determined that the payment of nonservice-connected death 
pension benefits should commence effective June 1, 2005.  
This decision was based on information indicating that she 
met the pension eligibility criteria as of this date.  There 
remains for appellate consideration, however, the claim for 
receipt of improved pension benefits from March 1, 2003 to 
June 1, 2005.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The claim on appeal initially contested the RO's August 2003 
decision to terminate entitlement to nonservice-connected 
death pension benefits, effective March 1, 2003, on the basis 
that her income was excessive.  This determination was 
premised upon a finding that she had additional countable 
income not previously identified in that T.S., a member of 
her household then under the age of 18, was receiving 
survivor benefits from the Social Security.   

In requesting that her pension be reinstated, the appellant 
in written correspondence received in August and September 
2003, claimed that the loss of pension benefits caused a 
financial hardship. 

According to VA law and regulations, in order to receive 
death pension benefits as a surviving spouse, the claimant 
must be the surviving spouse of a veteran having qualifying 
service (prescribed in 38 U.S.C.A. § 1521(j)) or compensation 
for a service-connected disability, and the claimant's annual 
income must be less than  the statutory prescribed amount, 
referred to as the Maximum Annual Pension Rate (MAPR).  38 
U.S.C.A. § 1541 (West 2002 & Supp. 2007).

The term "surviving spouse's annual income" is defined as 
including the surviving spouse's annual income, and the 
annual income of each child of the veteran           (other 
than a child for whom increased pension is not payable under 
38 U.S.C.            § 1543(a)(2)) in the surviving spouse's 
custody) to the extent such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of VA to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of a child's income is reasonably available to or for the 
surviving spouse.  See 38 C.F.R. § 3.23(d)(5) (2007). 
 
"Hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6). 

The Board upon initially considering this matter in March 
2006, found that the appellant's contentions effectively 
raised an informal claim for exclusion of a child's income 
based on hardship, for purposes of resolving the issue of 
basic entitlement to pension.  It was indicated that the 
exclusion of a child's income would directly impact whether 
she had excessive income to qualify for pension benefits, and 
thus was inextricably intertwined with the claim already on 
appeal for basic entitlement to pension.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board remanded the 
case for RO adjudication in the first instance of whether the 
hardship exclusion applied in this instance.  

Thereafter, in June 2006 correspondence to the appellant, the 
RO requested that she complete and return Improved Pension 
Eligibility Verification Reports with Child (VA Form 21-
0519S-1), and as well applications for Exclusion of Child 
Income (VA Form 21-0571), pertaining to her household 
expenditures during the time period since the cessation of 
her basic entitlement to pension benefits.  These 
applications were subsequently completed and returned to the 
RO.  Through this updated information the appellant explained 
that the monthly disbursement of Social Security 
Administration survivor payments to T.S. ended when he 
attained the age of 18.  

In July 2007, the RO reinstated the appellant's entitlement 
to pension benefits effective from June 1, 2005, in view of 
the fact that because T.S. no longer received Social Security 
at that time, the appellant's countable income fell below the 
threshold to establish pension entitlement.  With regard to 
her eligibility during the remaining term from March 1, 2003 
to June 1, 2005, the RO continued to deny the claim.  
Unfortunately, the RO did not address in writing the matter 
of application of the hardship exclusion.  As this action was 
directed to be undertaken in the prior Board remand, it 
should have been accomplished.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand confers upon the claimant, as a matter 
of law, the right to compliance with the remand directives).  
The determination whether a financial hardship exclusion 
applies is essential to arriving at a precise calculation of 
the appellant's countable income for the remaining period in 
question.  Consequently, the claim must again be remanded for 
this purpose.

Moreover, further development measures are needed to confirm 
the nature of the appellant's expenditures for purposes of 
household maintenance as the basis for the claimed financial 
hardship exception.  To this effect, the RO has not requested 
detailed proof of the claimed monthly expenses including 
rent, utility bills, clothing, etc., for the period at issue.  
Thus, on remand such information and evidence should be 
requested, including the opportunity on the appellant's 
behalf to identify any additional expenditures for basic 
necessities not previously claimed.

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant and request that 
she provide more detailed information on 
the extent of her monthly expenses for 
purposes of reasonable household 
maintenance from March 1, 2003 to June 1, 
2005 to specifically include proof her 
payment of these expenditures during the 
referenced term, for the purpose of 
establishing a basis for application of 
the financial hardship exclusion of 
additional income.

2.	Thereafter, the RO should readjudicate 
the issue of whether the appellant had 
excessive income for the receipt of 
nonservice-connected death pension 
benefits from March 1, 2003 to June 1, 
2005, to include the inextricably 
intertwined matter of whether to exclude 
the Social Security Administration 
benefits of T.S. from countable income 
based on financial hardship.  38 C.F.R. 
§ 3.23.  If the claim is not granted, the 
appellant should be furnished with another 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

